785 So.2d 699 (2001)
Charles R. DAY, Petitioner,
v.
Michael W. MOORE, Secretary, Florida Department of Corrections and the Florida Parole Commission, Respondents.
No. 1D00-4950.
District Court of Appeal of Florida, First District.
May 21, 2001.
Charles R. Day, pro se, petitioner.
No appearance for respondents.
*700 PER CURIAM.
By petition for writ of certiorari, Charles R. Day seeks review of an order of the circuit court denying his petition for writ of habeas corpus. Because the petition was not timely filed, we dismiss it for lack of jurisdiction. We note, however, that Day alleges that he did not receive a copy of the trial court's order until after the 30-day period for invoking appellate jurisdiction had expired. Accordingly, this disposition is without prejudice to petitioner's right to seek relief in the trial court by motion pursuant to Florida Rule of Civil Procedure 1.540, requesting that the original order be set aside and that a new order be entered, such that the right to seek review may be preserved. See, e.g., Brown v. Florida Parole Commission, 763 So.2d 1262 (Fla. 1st DCA 2000).
WEBSTER, BROWNING and LEWIS, JJ., concur.